 1
                                                                            Hon. James L. Robart
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                     NO. CR21-071-JLR
10                         Plaintiff,
                                                     NOTICE OF APPEARANCE
11          v.
12   MICHAIL WILSON,
13                         Defendant.
14          YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that Todd Maybrown and
15
     Allen, Hansen, Maybrown & Offenbecher, P.S., hereby appear in the above-entitled cause on
16
     behalf of Defendant Michail Wilson, and request that all further papers and pleadings herein,
17
     except original process, be served upon the undersigned attorney at the address below stated.
18
            RESPECTFULLY SUBMITTED this 19th day of April, 2021.
19

20
                                                 /s/ Todd Maybrown
21                                               Todd Maybrown, WSBA #18557
                                                 Attorney for Michail Wilson
22                                               Allen, Hansen, Maybrown & Offenbecher, P.S.
                                                 600 University Street, Suite 3020
23
                                                 Seattle, WA 98101
24                                               206-447-9681 – Phone
                                                 206-447-0839 – Fax
25                                               todd@ahmlawyers.com

26



                                                                          Allen, Hansen, Maybrown &
                                                                                Offenbecher, P.S.
      NOTICE OF APPEARANCE – 1                                           600 University Street, Suite 3020
                                                                            Seattle, Washington 98101
                                                                                  (206) 447-9681
 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 19, 2021, I electronically filed the above document with
 3
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4
     all attorneys of record.
 5
            DATED at Seattle, Washington this 19th day of April, 2021.
 6

 7

 8                                        /s/ Alexandra Rosenthal
 9                                        Alexandra Rosenthal, Legal Assistant
                                          Allen, Hansen, Maybrown & Offenbecher, P.S.
10                                        600 University Street, Suite 3020
                                          Seattle, WA 98101
11                                        206-447-9681 – Phone
                                          206-447-0839 – Fax
12                                        alex@ahmlawyers.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                           Allen, Hansen, Maybrown &
                                                                                 Offenbecher, P.S.
      NOTICE OF APPEARANCE – 2                                            600 University Street, Suite 3020
                                                                             Seattle, Washington 98101
                                                                                   (206) 447-9681
